Citation Nr: 0326364	
Decision Date: 10/04/03    Archive Date: 10/15/03

DOCKET NO.  98-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The appellant is the legal custodian of the veteran, who 
served on active military duty from April 1972 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO denied the 
issue of entitlement to service connection for a psychiatric 
disorder, defined as dysthymia and major depression.  

In March 2000, the Board remanded the veteran's service 
connection claim to the RO for compliance with due process 
regulations.  Following completion of the remand instructions 
as well as a return of the veteran's case to the Board, her 
service connection claim was subsequently, in December 2000, 
remanded to the RO for further evidentiary development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Thereafter, in March 2002, the Board denied the claim 
for service connection for a psychiatric disorder.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2003, the Court issued an Order vacating the March 
2002 decision and remanding it to the Board for further 
development consistent with the VCAA.  See, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)), including in 
particular Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).  
Accordingly, the case was returned to the Board for action 
consistent with the Court's Order.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the appellant and his/her representative 
of the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the veteran for 
pertinent VA examinations.  

Review of the claims folder in the present case indicates 
that, in a September 2001 supplement statement of the case, 
the RO notified the appellant of the recent passage of the 
VCAA, including VA's duty to notify and duty to assist (in 
the procurement of evidence) provisions contained therein.  
Further, in a December 2000 letter, the RO asked the 
appellant to identify all sources of recent medical treatment 
pertinent to the issue on appeal and to furnish signed 
authorizations for release to VA of private medical records 
concerning each non-VA source.  Significantly, however, the 
RO has not notified the appellant, with regard to the service 
connection claim, of the type of evidence necessary to 
support a grant of the issue.  Also, the RO has not informed 
the appellant of the specific type of evidence needed from 
her and the information which would be supplied by VA.  

Additionally, in the December 2000 remand, the Board asked 
the RO to accord the veteran a VA psychiatric examination by 
an examiner who would discuss the etiology of any pertinent 
disability diagnosed on evaluation.  In particular, the Board 
asked the examiner to provide an opinion regarding the impact 
of any current medication side-effects (including a 
discussion as to whether any disabling side-effects of 
medication were the result of VA treatment).  Further review 
of the claims folder indicates that, in January 2001, the 
veteran underwent a VA psychiatric examination.  According to 
the report of this evaluation, the examiner diagnosed, on 
Axis I, depression, not otherwise specified, and, on Axis II, 
a personality disorder with histrionic and borderline traits.  
The examiner, who concluded that the veteran's illness 
"would not be service-connected," also stated that "[i]t 
is hard to separate out her depression from her personality 
disorder, and it is impossible to determine which is due to 
which."  In an addendum dated in June 2001, the examiner 
noted that "the impact of current medications and side 
effects are that her [the veteran's] primary problem is not 
due to medication and side effects.  I feel that she has a 
long-term personality disorder that seems to be getting 
somewhat worse. . . . I do not feel disabling side effects of 
medications are a result of VA treatment."  

Significantly, however, the examiner did not make a specific 
finding as to the etiology of the veteran's psychiatric 
disorder or specifically state that he could not make such a 
determination.  As such, the Board finds that, on remand, the 
veteran should be accorded another VA psychiatric examination 
by another examiner.  Such an additional evaluation is 
particularly important in light of the recent (June 2003) 
opinion by a private psychologist who interviewed the veteran 
and noted she has a Bipolar II disorder with accompanying 
symptoms of severe anxiety, depression, and border 
personality disorder and that her "time in service is an 
exacerbating factor and more likely than not catalyzed her 
deterioration."  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issue on appeal.

2.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to psychiatric treatment from 
the VA Medical Center (VAMC) in 
Alexandria, Louisiana since October 1999.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination by 
an examiner who has not previously 
evaluated her to determine the nature, 
extent, and etiology of her psychiatric 
condition.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain from the 
veteran her detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining her, the examiner should, with 
regard to any psychiatric disorder 
diagnosed on examination, express an 
opinion as to the etiology of any such 
disability.  In particular, the examiner 
should state whether it is at least as 
likely as not that the currently 
diagnosed psychiatric disability is 
related to, or caused by, the veteran's 
active military duty (including the 
in-service episodes of treatment for 
depression as well as emotional reactions 
to include anti-social, boisterious, and 
sulky behavior).  In addition, the 
examiner should discuss the impact of any 
current side-effects of medication and 
should express an opinion as to whether 
any disabling side-effects of medication 
are a result of VA treatment.  In 
answering these questions, the examiner 
should also address the opinions 
expressed by the private psychologist in 
the June 2003 report (that the veteran 
has a Bipolar II disorder with 
accompanying symptoms of severe anxiety, 
depression, and border personality 
disorder and that her "time in service 
is an exacerbating factor and more likely 
than not catalyzed her deterioration").  
A complete rationale for all opinions 
expressed should be provided.  

4.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal (including the 
specific provisions of the VCAA) as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
September 2001.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2002) failure of the veteran to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



